Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  The recitation “the intersection” lacks antecedent basis and should be changed to – an intersection --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Buell et al. (USPN. 6,575,259 B2 – hereinafter Buell et al.).
Buell et al. discloses all of the structural as claimed, a two-wheeled single-track vehicle.
comprising: 
a frame;
a powertrain unit (13) coupled to the frame and having an output shaft (28) rotatable in response to operation of the powertrain unit;



a swing arm (22) having a first end pivotably coupled to the frame and a second end supporting a drive wheel (14) of the vehicle;
a wheel sprocket coupled to the drive wheel (drive wheel axle 38) for rotation therewith;
a flexible final drive member (26) wrapped around the drive sprocket and the wheel sprocket to establish a driving relationship therebetween, the flexible final drive member forming a loop including a drive side and a slack side; and
an idler (wheel roller touching the bottom side of belt 26 in figure 2) positioned below the loop to intersect a tangent line extending between respective lower portions of the drive sprocket and the wheel sprocket such that the slack side of the flexible final drive member is deflected into a serpentine configuration, wherein the idler is fixedly positioned relative to the drive sprocket.
In re claim 20, Buell et al. discloses all of the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buell et al. and further in view of Brandenstein et al. (USPN. 5,078,656 – hereinafter Brandenstein et al.).

Brandenstein et al. teaches a tensioning device for a belt driven vehicle, wherein the device having an idler that is fixedly positioned by an eccentric bolt (col 3, last paragraph), and loosening of the eccentric bolt provides adjustment, such arrangement would always achieve the desired adjustment force between the tensioning device and the belt.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the tensioning device of Buell et al. to include the adjustment feature as taught by Brandenstein et al., for the reason set forth above. 


Allowable Subject Matter
         Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The prior art to Buell et al. teaches the general background of the claimed invention.  However, Buell et al. does not teach:

wherein the upper idler is positioned within the loop such that the flexible final drive member engages an upper side of the upper idler, and wherein the backside idler is positioned outside the loop such that the flexible final drive member engages an upper side of the backside idler of claim 1;

a vehicle having a first idler positioned within the loop to intersect a tangent line extending between respective upper portions of the drive sprocket and the wheel sprocket such that an upper run of the flexible final drive member is deflected into a serpentine configuration,
wherein the first idler is concentric with a swing arm pivot axis about which the swing arm first end is coupled to the frame such that the first idler and the wheel sprocket define a fixed center-to-center distance for the full range of motion of the swing arm of claim 8.
Claims 2-7 and 9-15 are depended on allowable claims 1 and 8, respectively, thus also in condition for allowance.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611